      Case 3:18-cv-01951-GAG-CVR Document 59 Filed 08/18/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


AGCS MARINE INSURANCE COMPANY,

               Plaintiff,

               v.

FONT INSURANCE, INC.; MANUEL J.                   CIVIL NO. 18-cv-1951 (GAG-CVR)
FONT-ORONÓZ, JANE DOE AND THE
CONJUGAL PARTNERSHIP FORMED BY
THEM; ABC INSURANCE COMPANY; and
DEFENDANTS A AND B.

               Defendants.




                            REPLY TO OPPOSITION
              TO PLAINTIFF’S MOTION TO COMPEL (DOCKET NO. 55)

TO HONORABLE COURT:

       COMES NOW AGCS Marine Insurance Company (“AGCS”), and by its undersigned

counsel, most respectfully STATES and PRAYS:

       I.      Introduction.

       The most important takeaway from defendant’s Opposition to Plaintiff’s Motion to

Compel (Docket No. 55) is that defendants went to great lengths to conceal the existence of a

cyber-security report prepared on its behalf prior to the commencement of this litigation. The

factual and procedural background provided in AGCS’ Motion to Compel (Docket No. 50)

painstakingly illustrates how defendants provided a series of clearly evasive responses when

directly asked (on multiple occasions) about the existence of any actions, investigations or repots

undertaken when they discovered that their systems had been subject of a cyber-security breach.
       Case 3:18-cv-01951-GAG-CVR Document 59 Filed 08/18/20 Page 2 of 6


Reply to Opposition to Motion to Compel Discovery…
Civil No. (GAG-CVR)
Page 2

In the same vein, defendants were equally evasive when responding to requests for information

related to defendants’ various e-mail systems, including “event logs” at the time of the incident

at the center of this litigation. After six (6) months of repeated requests, AGCS now learns that

much of this information was destroyed prior to the commencement of the litigation.

        AGCS submits that defendants’ Opposition, instead of defeating the arguments in AGCS’

Motion to Compel, actually underscores why the report prepared by Sylint Group, Inc.

(hereinafter the “Sylint Report”)1 must be produced.

        II.      Reformatting of co-defendant Font’s computer.

        Defendants’ Opposition concedes that co-defendant Font’s computer was reformatted

when defendants became aware of “intrusion by a third party.” This fact, by itself, makes the

Sylint Report discoverable inasmuch as AGCS has a need of the materials and cannot obtain a

substantial equivalent of the materials by other means. See, Rule 26(b)(3)(ii) of the Federal Rules of

Civil Procedure. The undeniable fact is that defendants destroyed evidence that plaintiff would

require to prepare their own assessment of defendants’ e-mail and cyber-security systems.

        On August 17, 2020, AGCS produced its expert report in this case. See, Exhibit 1. AGCS

expert highlights in his report the considerable cyber-security and e-mail systems information that

was requested, yet never produced, by defendants. In this regard, AGCS’ expert concludes as

follows:

                In conclusion, it should be understood, that this report has completely
        identified what was lacking on the part of Font Insurance’s Cyber Security
        Program as well as their non-responsive answers for request for production of
        the most basic Cyber Security Artifacts.
1
 It is worth mentioning defendants’ Opposition is the first time the name of the “Florida-based cyber-security firm”
was revealed.
       Case 3:18-cv-01951-GAG-CVR Document 59 Filed 08/18/20 Page 3 of 6


Reply to Opposition to Motion to Compel Discovery…
Civil No. (GAG-CVR)
Page 3



                They even tried to invoke the Federal Rules of Civil Procedure in regards to
        Rule 26 on e-Discovery as a means to avoid providing basic information that is not
        overly burdensome and can be readily provided, which was clearly identified
        throughout this report. The examples shown above in this report illustrate this
        completely. Therefore, requesting standard Cyber Security documents and files
        is not overly burdensome for a properly maintained computing environment or
        even a minimally instituted Cyber Security Program, which Font Insurance
        seems to have none. The responses are not in the spirt of being forthright and are
        indicative of the inability to cooperate or a complete lack of knowledge in the area of
        Information Technology and Cyber Security as a whole. (Emphasis added)

        See, Exhibit 1, p.24.

        The bottom line is that AGCS could not perform a full analysis of defendants’ e-mail systems

because much of the information required to do so was not produced. Defendants’ have conceded

that much of this information has been destroyed. Yet, there is a cyber-security report prepared

specifically in connection with the incident, which they improperly refuse to produce.

        III.    The Sylint Report is not work product.

        After reviewing defendants’ Opposition, and taking the statements made therein as true,

AGCS may be willing to concede that whatever legal opinion defendants received from the law firm

of Shook, Hardy & Bacon, LLP is likely protected from disclosure by the attorney work product.

However, the Opposition clearly indicates that the Sylint Report is not protected by any privilege.

        First, AGCS reiterates its argument that any privilege with regards to the report was

waived inasmuch as defendants did not comply with the privilege log requirements of Rule

26(b)(5) of the Federal Rules of Civil Procedure. In support of AGCS contention in this regard, we

have only to look at defendants’ own Opposition, which discloses new information that should have

been set forth months ago in a compliant privilege log.
       Case 3:18-cv-01951-GAG-CVR Document 59 Filed 08/18/20 Page 4 of 6


Reply to Opposition to Motion to Compel Discovery…
Civil No. (GAG-CVR)
Page 4

        Second, defendants’ Opposition states that the Sylint Report was prepared so that defendants

could determine their responsibility under applicable data-security regulations, such as the Puerto

Rico Breach Notification Law, 10 P.R. Laws Ann. §4051, et. seq. These laws seek to protect the

privacy of information belonging to defendants’ clients shared in the ordinary course of business.

        Hence, if this report was not prepared in anticipation if litigation, but rather as a required

precaution in the ordinary course of business, the report is clearly not protected by the work-product

doctrine.2

        IV.      Alternative relief.

        AGCS is confident of the merits of the relief sought in its Motion to Compel. However,

defendants say in their motion (albeit without any evidence in support thereof) that the destruction of

information by co-defendant Font would not affect the ability of an expert to perform a cyber

security analysis under the same conditions as the Sylint Report. Although AGCS finds this hard to

believe (mainly in light of the basic information defendants’ have been unable to provide throughout

discovery, as well as the passing of time since the incident), AGCS would contend that defendants

would have no problem commissioning a new cyber-security report, at their own expense, to be

performed by an independent, third-party expert.

        If things are as defendants claim to be, namely that the same conditions exist today at

defendants’ operations and are the same as the ones that existed when the Sylint Report was

prepared, then an independent-third party expert should be able to replicate the report. Since this




2
  See, Binks Mfg. Co. v. Nat’l Presto Indus., Inc., 709 F.2d 1109, 1119 (7th Cir. 1983); See also, Thomas Organ Co.
v. Jadranska Slobodna Plovidba, 54 F.R.D. 367 (N.D.Ill.1972); Hercules, Inc. v. Exxon Corp., 434 F. Supp. 136, 150-
151 (D.Del.1977); Home Ins. Co. v. Ballenger Corp., 74 F.R.D. 93 (N.D.Ga.1972).
       Case 3:18-cv-01951-GAG-CVR Document 59 Filed 08/18/20 Page 5 of 6


Reply to Opposition to Motion to Compel Discovery…
Civil No. (GAG-CVR)
Page 5

discovery situation was caused by defendants’ lack of transparency as to this issue, they should be

required to bear the costs of such a report.

         Finally, and as a final alternative to address the discovery impasse subject of AGCS’ Motion

to Compel, AGCS suggests an in camera review of both the legal opinion prepared by Shook, Hardy

& Bacon, LLP as well as the Sylint Report.3 That way the Court can directly verify the merits of

both defendants’ claim of privilege as well as AGCS’ arguments in response thereto.

         WHEREFORE, plaintiff most respectfully request that the Court grant AGCS Motion to

Compel and order defendants to produce the documents described herein within a term of five (5)

business days. In the alternative, ACGS requests that: (i) defendants be ordered to commission, at

their own costs, an independent third party cyber-security expert to review defendants’ e-mail and

cyber security systems and to prepare a forensic report for production to Plaintiff; and/or, (ii) that the

Court order defendants to submit both the legal opinion prepared by Shook, Hardy & Bacon, LLP as

well as the Sylint Report for an in camera review.

         WE HEREBY CERTIFY that on this same date preceding motion was filed with the court’s

CM/ECF system, which will notify all counsel of record.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, this 18th day of August 2020.

                                                       EDGE Legal, LLC
                                                       252 Ponce de León Ave
                                                       Citibank Tower, Suite 1200
                                                       San Juan, Puerto Rico 00918
                                                       Tel (787) 522-2000
                                                       Fax (787) 522-2010

                                                       s/Eyck O. Lugo

3
 Of note if the fact that defendants did not offer to submit these documents for in camera review in order to afford the
Court an opportunity to directly verify their claims as to privilege.
       Case 3:18-cv-01951-GAG-CVR Document 59 Filed 08/18/20 Page 6 of 6


Reply to Opposition to Motion to Compel Discovery…
Civil No. (GAG-CVR)
Page 6

                                                 Eyck O. Lugo
                                                 USDC-PR No. 216708

                                                 London Fischer, LLP
                                                 59 Maiden Lane
                                                 New York, New York 10038
                                                 Tel. (212) 331-9555
                                                 Fax (212) 972-1030

                                                 s/Thomas Leghorn
                                                 THOMAS LEGHORN, ESQ.
                                                 Por Hac Vice
                                                 E-mail: tleghorn@londonfischer.com
